Citation Nr: 0208971	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  91-50 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to an effective date earlier than January 12, 
1988, for an award of compensation for service-connected 
post-traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran had active military service from September 1965 
to August 1972.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision of the RO, 
which granted service connection for post-traumatic stress 
disorder (PTSD), effective from January 22, 1990.  

In a decision promulgated in June 1992, the Board denied the 
veteran's claim seeking an earlier effective date.  

The veteran appealed the June 1992 decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In an order dated on October 3, 1994, the Court affirmed that 
part of the June 1992 Board decision that found there was no 
clear and unmistakable error in a January 1973 RO rating 
decision which had denied the veteran's claim seeking service 
connection for a nervous disorder.  The Court also vacated 
and remanded the issue of whether the veteran was entitled to 
an earlier effective date for service connection for PTSD, 
based on a 1988 claim from the veteran.  

In accordance with the Court's order, the case was remanded 
by the Board in September 1995 for additional evidentiary 
development.  

In February 1997, the Board granted an effective date of 
January 12, 1988, for the award of service connection for 
PTSD.  

The veteran appealed again to the Court.  In a July 1999 
memorandum decision, the Court affirmed the Board's decision.  

The veteran then appealed to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  

In a December 2000 decision, the Federal Circuit affirmed the 
Court's judgment denying the veteran retroactive service 
connection based on any alleged clear and unmistakable error 
committed by the RO.  The Federal Circuit also remanded the 
veteran's "duty to assist claim" to the Court for review 
under the Veterans Claims Assistance Act, Pub. L. 106-475, 
114 Stat. 2096.  

In a June 2001 Order, the Court granted a VA motion for 
remand, vacating that part of the Board's decision that 
denied an effective date prior to January 12, 1988 and 
remanding for additional proceedings.  

The Board notes that original jurisdiction of this case 
initially rested with the RO in Togus, Maine; however, the 
veteran subsequently moved, and original jurisdiction is now 
with the RO in Roanoke, Virginia.  



REMAND

In July 1979, the veteran filed a claim for service 
connection for a "nervous condition."  He indicated that he 
had received treatment at the VA hospitals in La Jolla, 
California, from August to December 1978 and Washington, DC, 
from March to April 1979.  

In an August 1979 letter, the RO notified the veteran that 
service connection was previously denied in January 1973.  
The veteran was advised that, absent new and material 
evidence, that decision was a final adjudicative action. 

It was noted by the Federal Circuit that the veteran argued 
that the RO failed in its duty to assist him by not making an 
adequate attempt to obtain 1978 and 1979 veterans hospital 
records.  The Federal Circuit pointed out, however, that, on 
remand in 1996, "the RO did in fact attempt to retrieve [the 
veteran's] medical records by directly requesting the 
hospitals to send the records."  

When the hospitals informed the RO that the records were not 
on file, the RO informed the veteran of its inability to 
obtain the records and gave him an extension to obtain them 
himself.  

Following the Court's remand, the veteran's representative 
submitted the veteran's treatment records from the VA Medical 
Center in San Diego, California, from "the late 1970's/early 
1980's."  In light of the dates of the records, it is 
unclear whether these records include the treatment in 
Washington, DC.  In addition, the veteran's representative 
has submitted private psychiatric evidence.  

The veteran's representative seems to be requesting an 
effective date back to the date of the 1979 claim or to the 
date that PTSD was first recognized by VA as a psychiatric 
diagnosis-in 1980.  

This issue has never been addressed by the RO.  Indeed, the 
representative's theory for an earlier effective date is not 
clear (that is, it is not clear whether the representative is 
arguing that the 1979 claim has remained open or perhaps that 
the August 1979 decision was clearly and unmistakably 
erroneous).  Inasmuch as the RO has not addressed this aspect 
of the claim, the Board must remand for initial consideration 
by the RO.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and his 
representative to have them clarify the 
theory on which the claim to an effective 
date earlier than 1988 is based.  The RO 
should also have the veteran and 
representative clarify whether the 
records submitted to the Board include 
all VA treatment in 1978 and 1979.  If 
not, the RO should attempt to retrieve 
any outstanding VA treatment records from 
that period-specifically of treatment at 
the VA Medical Center in Washington, DC, 
if those records are not of record.  

2.  After all records have been 
associated with the veteran's claims 
folder, or if it is determined that any 
unobtained records are simply not 
attainable, then, the RO must review the 
claims file and ensure that any 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  

3.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  In addressing the 
veteran's contentions, the RO should 
consider that the 1978 and 1979 records 
were constructively of record at that 
time.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




